PER CURIAM
Father appeals from a juvenile court order that is entitled “Order Upon Completion of Preliminary Inquiry.” See former ORS 419.482(2). Although father contends that that order “dismissed” his earlier-filed dependency petition, it did not. On the date that the juvenile court entered the present order, father’s petition was on appeal; that appeal was subsequently dismissed and the trial court has not yet ruled on the petition. The interlocutory order before us is not appealable. See State ex rel Juv. Dept. v. Hurley, 65 Or App 805, 672 P2d 72 (1983); State ex rel Juv. Dept. v. East, 38 Or App 59, 61-65, 589 P2d 744, rev den 286 Or 1 (1979); State ex rel Juv. Dept. v. Nagle, 36 Or App 237, 240, 584 P2d 338 (1978).
Father also assigns error to the trial court’s denial of his motion for the appointment of an attorney to represent him in the dependency petition proceeding. That denial was not an appealable event. See ORS 419A.200(1).
Appeal dismissed.